DETAILED ACTION
	The current Office Action is in response to the papers submitted 09/10/2020.  Claims 1 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the heap" in line 3.  There is no previous mention of a heap in the claim or any base claim.  There is insufficient antecedent basis for this limitation in the claim.  The heap is being interpreted as the memory the bitmap is stored in.
Claim 10 recites determining if a parent and a child of a parent are in a word of a bit map.  There is no indication in the claim or base claim of what a parent or a child is exactly. A bit map in the instant application is a memory location that contains bits indicating if an associated object is valid or not.  There is no indication as to what makes data in the bit map a child or parent.  Paragraph 0047 indicates that a child label is applied to a node not the bit map.  It appears from figure 8 that the child nodes are b and c while the parent node is a.  The bit map has bits corresponding to the child and parent nodes indicating if they are live or not but the actual child and parent are not in the bit map itself.  This makes the claim indefinite since it is unclear what is in the bit map and what is considered a child and a parent.  
Claim 17 recites the limitation "the heap" in line 3.  There is no previous mention of a heap in the claim or any base claim.  There is insufficient antecedent basis for this limitation in the claim.  The heap is being interpreted as the memory the bitmap is stored in.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 6 – 11, and 16 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutchinson et al. (Pub. No.: US 2018/0336127) referred to as Hutchison in view of Payer (Pat 10,261,898) referred to as Payer.
With regard to claim 1, Hutchinson teaches a computer-implemented method for reducing Compare And Swap (CAS) operations in a concurrent marking Garbage Collection (GC) process [Fig 4A; Paragraphs 0039, 0059, 0076 and 0097 – 0099; The garbage collection process marks objects as valid/live in a bitmap.  The method is implemented based on a computer system that includes non-transitory storage that contains instructions that when executed by a processor performs the garbage collection process] that operates on objects [Fig 4A; Each item in the block is an object such as E2, E3, etc.] corresponding to a bit map [Paragraphs 0097 – 0099; The bitmaps of each source block together make up a bitmap] of multiple blocks [Paragraphs 0097 – 0099; The bitmap for each source block is a block in the overall bitmap of all the source blocks], the method comprising;
finding, from among the objects [Fig 4A; Each item in the block is an object such as E2, E3, etc.], live objects that belong to a same block [Fig 4A; Paragraphs 0097 – 0099; The live data from a source block belong to the same block of the bitmap for the source block] in the bit map [Paragraphs 0097 – 0099; The bitmaps of each source block together make up a bitmap] from among the multiple blocks [Paragraphs 0097 – 0099; The bitmap for each source block is a block in the overall bitmap of all the source blocks] when traversing object trees [Fig 4A; The storage is traversed as a tree where the root is a source block, the next level is the pages, and the final level are the individual objects in the pages] of the objects [Fig 4A; Each item in the block is an object such as E2, E3, etc.] for GC marking [Paragraphs 0097 – 0099; The garbage collection process involves marking a bitmap indicating which objects in memory are live]; 
setting corresponding marking bits in the bit map [Paragraphs 0097 – 0099; Generating the bitmap marks bits in the bitmap indicating which objects are live].
However, Hutchison may not specifically disclose the limitation of loading a latest value of the same block from the bitmap, updating the latest value by setting corresponding marking bits in the bit map, and updating the same block in the bit map with a single CAS operation.
Payer discloses loading a latest value of the same block from the bitmap, updating the latest value by setting corresponding marking bits in the bit map, and updating the same block in the bit map with a single CAS operation [Column 7, Lines 18 – 67; Column 8, Lines 1 – 2; Marking the objects as certain colors is the same at a bitmap representing the objects, the process takes the latest color value from the bitmap and updates the color bitmap if needed, and the process is performed in a single atomic operation].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Payer in Hutchinson, because it reduces long wait times [Column 5, Lines 14 – 67; Column 6, Lines 1 – 11; Column 14, Lines 14 - 54].
With regard to claim 6, Hutchison teaches the live objects have a current reference corresponding thereto [Fig 4A; Paragraphs 0097 – 0099; The live data from a source block belong to the same block of the bitmap for the source block.  Searching for a find the live objects shows there is a reference corresponding to the live object allowing the live object to be found].
With regard to claim 7, Hutchinson teaches setting corresponding marking bits in the bit map [Paragraphs 0097 – 0099; Generating the bitmap marks bits in the bitmap indicating which objects are live] comprises setting respective marking bits of the live objects in the same block in the heap [Paragraphs 0097 – 0099; The bitmap block for each source block has bits set in memory for the objects corresponding to the bitmap block].
With regard to claim 8, Hutchinson teaches setting corresponding bits in the bit map [Paragraphs 0097 – 0099; Generating the bitmap marks bits in the bitmap indicating which objects are live] comprises setting multiple bits corresponding to multiple live objects from among the objects [Paragraphs 0097 – 0099; Each bit in a bitmap block corresponding to a valid object in an associated source block would be set to indicate the object is live in the bitmap].
With regard to claim 9, Hutchinson teaches the multiple bits that are set [Paragraphs 0097 – 0099; Each bit in a bitmap block corresponding to a valid object in an associated source block would be set to indicate the object is live in the bitmap] correspond to at least one of sibling objects [Fig 4A; Paragraphs 0097 – 0099; The bits set for E2 and E3 are sibling objects of each other since each is an object of the same page] and child objects [Fig 4A; Paragraphs 0097 – 0099; The bits set for E2 and E3 are child objects of a page], from among the live objects, with respect to a current object [Fig 4A; Paragraphs 0097 – 0099; E1, D1, C1, O1, L1, and M1 are each a live object that is also a respective child and sibling object of the system].
With regard to claim 10, Hutchinson teaches said finding step [Fig 4A; Each item in the block is an object such as E2, E3, etc.] determines if a parent and a child of the parent are in a same word in the bit map [Fig 4A; Paragraphs 0097 – 0099; The bitmap being created with sequential objects such as D1 – D4 being valid show a parent D1 and a child D2 of the parent D1 are in the bitmap.  The bits associated with a page/wordline is a word in the bitmap], and said updating step concurrently updates marking bits for both the parent and the child responsive to the parent and the child being in the same word in the bit map [Paragraphs 0064, 0072,  and, 0097 – 0099; The process that creates/updates the bitmap updates the bits in a word of the bitmap concurrently with any object in the word that is valid/live].
Claims 11, 16 - 20 are the corresponding computer program product or processing system of method claims 1 and 6 - 10 and are thus rejected using the same prior art and similar reasoning.

Claim(s) 2 – 3 and 12 - 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutchinson et al. (Pub. No.: US 2018/0336127) referred to as Hutchison in view of Payer (Pat 10,261,898) referred to as Payer as applied to claims 1 and 11 above, and further in view of Vatsal Unadkat (Advantages and Disadvantages of Search Algorithms) referred to as Unadkat.
With regard to claim 2, Hutchinson teaches said finding step scans the objects [Fig 4A; Each item in the block is an object such as E2, E3, etc.] to find the live objects that belong to the same block  [Fig 4A; Paragraphs 0097 – 0099; The live data from a source block belong to the same block of the bitmap for the source block] in the bit map [Paragraphs 0097 – 0099; The bitmaps of each source block together make up a bitmap].
However, Hutchinson in view of Payer may not specifically disclose the limitation of a scanning objects in a breadth-first order to find something.
Unadkat discloses scanning objects in a breadth-first order to find something [Breadth-first search, Page 1].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Unadkat in Hutchinson in view of Payer, because breadth-first search will always find a solution if there is a solution, the search will not get stalled in a blind alley, and there the solution found will be the one with minimal steps [Breadth-first search, Page 1].
With regard to claim 3, Hutchinson teaches said finding step scans the objects [Fig 4A; Each item in the block is an object such as E2, E3, etc.] to find the live objects that belong to the same block  [Fig 4A; Paragraphs 0097 – 0099; The live data from a source block belong to the same block of the bitmap for the source block] in the bit map [Paragraphs 0097 – 0099; The bitmaps of each source block together make up a bitmap].
However, Hutchinson in view of Payer may not specifically disclose the limitation of a scanning objects in a depth-first order to find something.
Unadkat discloses scanning objects in a depth-first order to find something [Depth-first search, Page 2].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Unadkat in Hutchinson in view of Payer, because depth-first search has a linear memory requirement, requires less time than other searches, is less complex than other searches, and the solution can be found without much more search [Depth-first search, Page 2].
Claims 12 and 13 are the corresponding computer program product of method claims 2 – 3 and are thus rejected using the same prior art and similar reasoning.

Claim(s) 4 – 5 and 14 - 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutchinson et al. (Pub. No.: US 2018/0336127) referred to as Hutchison in view of Payer (Pat 10,261,898) referred to as Payer as applied to claims 1 and 11 above, and further in view of Anonymous (Depth first search (DFS) vs Breadth first search (BFS)).
With regard to claim 4, Hutchinson teaches said finding step scans the objects [Fig 4A; Each item in the block is an object such as E2, E3, etc.] to find the live objects that belong to the same block  [Fig 4A; Paragraphs 0097 – 0099; The live data from a source block belong to the same block of the bitmap for the source block] in the bit map [Paragraphs 0097 – 0099; The bitmaps of each source block together make up a bitmap].
However, Hutchinson in view of Payer may not specifically disclose the limitation of a scanning objects in a combination of breadth-first and depth-first orders to find something.
Anonymous discloses scanning objects in a combination of breadth-first and depth-first orders to find something [Memory Requirements, Pages 4 - 5].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Anonymous in Hutchinson in view of Payer, because a system using both search techniques allows for a particular search algorithm to be selected based on the size of the tree that is being search to optimize the strengths of each search algorithm while minimizing their disadvantages [Memory Requirements, Pages 4 - 5].
With regard to claim 5, Hutchinson teaches said finding step scans the objects [Fig 4A; Each item in the block is an object such as E2, E3, etc.] with adaptive widening of a search space until an object [Fig 4A; Each item in the block is an object such as E2, E3, etc.] belong to a different block appears [Paragraphs 0097 – 0099; Generating the block of bitmap for each source block involves an adaptive widening search of the memory starting at the block level, going to a wider page level, and then a wider object level of the pages.  All the live objects for one block of the bitmap are searched until an object of another source block is found which is part of a second block of the bitmap], to find the live objects that belong to the same block  [Fig 4A; Paragraphs 0097 – 0099; The live data from a source block belong to the same block of the bitmap for the source block] in the bit map [Paragraphs 0097 – 0099; The bitmaps of each source block together make up a bitmap].
However, Hutchinson in view of Payer may not specifically disclose the limitation of a scanning objects in a combination of breadth-first and depth-first orders to find something.
Anonymous discloses scanning objects in a combination of breadth-first and depth-first orders to find something [Memory Requirements, Pages 4 - 5].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Anonymous in Hutchinson in view of Payer, because a system using both search techniques allows for a particular search algorithm to be selected based on the size of the tree that is being search to optimize the strengths of each search algorithm while minimizing their disadvantages [Memory Requirements, Pages 4 - 5].
Claims 14 - 15 are the corresponding computer program product of method claims 4 - 5 and are thus rejected using the same prior art and similar reasoning.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BIRKHIMER whose telephone number is (571)270-1178. The examiner can normally be reached 8-5 Hoteling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher D Birkhimer/Primary Examiner, Art Unit 2136